 Case 5:21-cv-00441-JSM-PRL Document 3 Filed 08/31/21 Page 1 of 3 PageID 41




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

DIXIE METAL PRODUCTS, INC.,

         Plaintiff,

v.                                                Case No.: 5:21-cv-441-JSM-PRL

PEDDINGHAUS CORPORATION,

      Defendant.
________________________________/

                          NOTICE OF A RELATED ACTION

         Defendant Peddinghaus Corporation respectfully submits this Notice of Related

Action pursuant to Middle District of Florida Local Rule 1.07(c), and in accordance

with, hereby certifies that the instant action:

     ☐      IS related to pending or closed civil or criminal case(s) previously filed in
            this Court, or any other federal or state court, or administrative agency as
            indicated below:

            IS NOT related to any pending or closed civil or criminal case filed with
     ☒      this Court, or any other federal or state court, or administrative agency.


         I further certify that I will serve a copy of this Notice of A Related Action upon

each party no later than fourteen days after appearance of the party.
 Case 5:21-cv-00441-JSM-PRL Document 3 Filed 08/31/21 Page 2 of 3 PageID 42




Dated: August 31, 2021                   Respectfully submitted,

                                         STUMPHAUZER FOSLID
                                         SLOMAN ROSS & KOLAYA, PLLC
                                         Two South Biscayne Boulevard
                                         Suite 1600
                                         Miami, FL 33131
                                         Telephone: (305) 614-1400
                                         Facsimile: (305) 614-1425

                                         By: /s/ Ian M. Ross
                                         Ian M. Ross
                                         Florida Bar No. 091214
                                         iross@sfslaw.com
                                         Jorge Pérez Santiago
                                         Florida Bar No. 91915
                                         jperezsantiago@sfslaw.com

                                         Counsel for Defendant Peddinghaus
                                         Corporation




                                     2
 Case 5:21-cv-00441-JSM-PRL Document 3 Filed 08/31/21 Page 3 of 3 PageID 43




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 31st day of August, 2021, I electronically

filed the foregoing with the Clerk of Court using the CM/ECF system, causing a copy

of the foregoing document to be served on all counsel of record via Notice of Electronic

Filing.

                                               /s/ Ian M. Ross___
                                                  IAN M. ROSS

                                   SERVICE LIST
THE SOTO LAW GROUP, P.A.
Oscar E. Soto, Esq.
oscar@sotolawgroup.com
doug@sotolawgroup.com
rebecca@sotolawgroup.com
eservice@sotolawgroup.com
Coastal Tower, Suite 400
2400 Commercial Boulevard
Fort Lauderdale, Florida 33308
Tel: (954) 567-1776
Fax: (954) 567-1778




                                           3
